PER CURIAM.
We treat petitioner’s improperly titled ‘Writ of Habeas Corpus Belated Appeal” as a petition for writ of mandamus seeking to compel the JCC to hold an evidentiary hearing and rule on petitioner’s motion to vacate the JCC’s June 8, 2007, order. See Fla. R.App. P. 9040(c) (stating where party *146seeks an improper remedy, the cause shall be treated as if the proper remedy had been sought, provided that it shall not be the responsibility of the court to seek the proper remedy). The petition is DENIED. See Smartt v. First Union Nat’l Bank, 771 So.2d 1232 (Fla. 5th DCA 2000).
WEBSTER, WOLF, and ROBERTS, JJ., concur.